Citation Nr: 0301000	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  99-14 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right elbow 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel



INTRODUCTION

The appellant was a member of the Army National Guard from 
November 1971 to July 1972, with a period of active duty 
for training (ACDUTRA) from April 1972 to July 1972.
 
This appeal comes before the Board of Veterans' Appeals 
(Board) from a decision from the Department of Veterans 
Affairs (VA) St. Petersburg, Florida Regional Office (RO) 
that determined that new and material evidence had not 
been submitted to reopen the appellant's claim for service 
connection for a right elbow disability.  

The Board additionally notes that a hearing was scheduled 
at the RO before a Member of the Board in January 2001 
pursuant to the appellant's request on the July 1999 
substantive appeal.  The appellant failed to report for 
this hearing.  Consistent with the November 2000 hearing 
notice letter to the appellant, as he failed to appear for 
the Board hearing, and a request for a postponement has 
not been received, this case is being processed as though 
the hearing request has been withdrawn.  See 38 C.F.R. § 
20.702.

This case was remanded in March 2001 for further 
development.  The case was thereafter returned to the 
Board.  In the March 2001 remand it was additionally noted 
that a timely Notice of Disagreement had been filed to a 
RO decision determining that new and material evidence had 
not been submitted to reopen a claim for service 
connection for a nervous disorder and informed the RO that 
a Statement of the Case (SOC) should be provided and that 
only if a timely substantive appeal was filed to the 
Statement of the Case, should that issue be returned to 
the Board.  Thereafter, an SOC as to the issue of whether 
new and material evidence had been submitted to reopen a 
claim for service connection for a nervous disorder was 
provided in August 2002.  There has been no substantive 
appeal filed as to this issue; therefore that issue is not 
currently before the Board.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of new and material 
evidence has been obtained by the RO.

2.  Service connection for a right elbow disability was 
denied originally by the RO in February 1996, with notice 
to the appellant in March 1996; no timely disagreement was 
filed as to this rating action.  In March 1998, the RO 
again denied the claim for service connection for a right 
elbow disability.  There was notice to the appellant in 
April 1998, and he did not timely disagree with that 
rating, but rather filed another claim.

3.  Evidence associated with the claims file since the 
March 1998 rating decision is not so significant that it 
must be considered in order to fairly decide whether the 
appellant is entitled to service connection for a right 
elbow disability.


CONCLUSIONS OF LAW

1.  The March 1998 decision of the regional office that 
denied service connection for a right elbow disability is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302(a), 20.1103 (2002).  

2.  New and material evidence has not been submitted to 
reopen the previously denied claim of entitlement to 
service connection for right elbow disability.  
38 U.S.C.A. §§ 5103A, 5108 (West 1991 and Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a) (c), 3.159, 3.326 (2001-
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  38 U.S.C.A. § 5100 et. seq. (West Supp. 2002).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (currently codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments to 38 C.F.R. § 3.156(a), 
3.159(c) and 3.159(c)(4)(iii) apply to any claim to reopen 
a finally decided claim received on or after August 29, 
2001.  As the present appeal was initiated prior to that 
date, it will be decided under the older version of 
38 C.F.R. § 3.156 detailed below.

To the extent that provisions of the VCAA apply in the 
instant case, in particular regarding to notice to the 
appellant, after reviewing the record, the Board is 
satisfied that all appropriate notice and development has 
been accomplished.  A letter addressing the VCAA 
requirements was sent to the appellant in May 2001.  That 
letter, other letters sent to the appellant, the statement 
of the case (SOC), and the supplemental statement of the 
case (SSOC) in this case collectively inform the appellant 
of what evidence he must obtain and which evidence VA 
would seek to obtain, as required by section 5103(a), as 
amended by the VCAA, and by § 3.159(b), as amended by 
66 Fed. Reg. at 45,630.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Further, it appears that all 
pertinent evidence has been obtained.  Therefore, there is 
no evidence that there are additional records that should 
be obtained, nor is there evidence that other development 
is necessary.  Thus, no further assistance to the 
appellant is required to comply with the duty to assist 
him.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  As all records 
that can be obtained have been obtained, there is no more 
specific notice indicated in this case. 

It was noted in the VCAA that, with respect to previously 
disallowed claims, "[n]othing in (38 U.S.C.A. § 5103A) 
shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
(38 U.S.C.A. § 5108)."  38 U.S.C.A. § 5103A(f) (West Supp. 
2002).  Therefore, the recent change to the law has not 
modified the requirement that a previously denied claim 
may not be reopened and readjudicated unless, and until, 
there has been a finding that new and material evidence 
has been submitted.  Thus, it is necessary that the case 
be adjudicated initially on the issue of whether new and 
material evidence is of record to reopen the claims.  If 
it is determined that such evidence has been presented, 
the claim will be reopened, any required development would 
be undertaken.  Elkins v. West, 12 Vet. App. 209 (1999).

A decision by the RO shall be final and binding on all 
field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision 
on the same factual basis except by duly constituted 
appellate authorities or except where there is clear and 
unmistakable error in the decision.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.1103 (2002).  

Section 5108 of Title 38 of the United States Code 
provides that, "[i]f new and material evidence is 
presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  The 
regulations provide that new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative 
nor redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001).  

Current caselaw provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether 
new and material evidence has been presented under 38 
C.F.R. § 3.156(a).  Second, if new and material evidence 
has been presented, the merits of the claim must be 
evaluated after ensuring the duty to assist has been 
fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The facts in this case show that on a National Guard 
examination in November 1971, the appellant had a scar on 
the right arm.  He reported history of elbow fracture in 
1970 for which he was hospitalized and had an operation.  
It was not considered disabling.   His period of ACDUTRA 
started in April 1972.

The appellant was seen in June 1972 with complaints of 
painful right elbow with limitation of motion.  He 
reported a history of crush injury to the right elbow in 
April 1969 as a result of an accident while working.  
Since that time, he had noted inability to have full 
extension of the right elbow.  On examination of the right 
elbow, there was no evidence of neurovascular deficit.  
The range of motion of the right elbow was from 35-110 
degrees.  There was no muscle atrophy.  He had full 
pronation and full supination.  The x-rays revealed old 
fracture about the elbow joint with degenerative changes 
secondary to trauma.  

A Medical Board Proceeding from June 1972 shows the 
appellant was had status post crush injury to the right 
elbow, partial ankylosis of the right elbow and 
degenerative changes of the right elbow secondary to 
trauma.  It was considered to exist prior to service, 
occurring in 1969, and was not aggravated by active duty.  
The appellant was discharged by reason of erroneous 
induction/enlistment as not meeting induction/enlistment 
standards.

Received were private treatment records from March 1969 
that show the appellant was treated for laceration and 
fracture of the right elbow.

By rating action of February 1996, service connection for 
right elbow disability was denied as having preexisted 
service and not being aggravated thereby.  There was 
notice to the appellant of this decision in March 1996.

By rating action of March 1998, service connection for a 
right elbow disability was denied as having existed prior 
to service and not being aggravated thereby.  There was no 
evidence that the disability permanently worsened as a 
result of service.  There was notice to the appellant of 
this rating action in April 1998.  A notice of 
disagreement with that rating was not filed.  This rating 
action is the last final prior decision on this issue.

Evidence received subsequent to the March 1998 rating 
action are VA treatment records beginning in March 1998 
that show that the appellant was seen with complaints of 
chronic pain in the right forearm that had been hurting 
intermittently for many years.  He reported numbness and 
tingling.  The appellant reported that he had not had 
medical treatment.  After examination and diagnostic 
testing in October 1998, the appellant was diagnosed with 
mild ulnar neuropathy of the right elbow with history of 
right elbow fracture. 

On VA examination in June 2002, it was noted that the 
appellant's claims file and service records were reviewed.  
The appellant's history as noted above was reported.  The 
appellant reported that he currently had pain along the 
ulnar border of the right forearm constantly and 
complained of some numbness and tingling in this area.  He 
reported that the elbow was stiff.  He felt that his 
service aggravated his elbow disability, as prior to 
service he did not experience the numbness in the right 
forearm that he currently experienced.  The examiner noted 
that the medical records indicated that the appellant did 
not complain of any numbness or tingling at the time he 
was seen in service and had no complaints of numbness or 
tingling in the right forearm until 1998.  After 
examination and x-rays, the diagnoses were old healed 
comminuted fracture right elbow and tardy ulnar nerve 
palsy, right upper extremity.  The nature of the 
appellant's disorder was the old healed fracture involving 
the right elbow and a tardy ulnar palsy affecting the 
right upper extremity.  The reason that this was called 
tardy was that it frequently did not occur until long 
after the original injury to the elbow.  The palsy in the 
appellant's right upper extremity involving the ulnar 
nerve did not begin until somewhere around 1998.

It was further noted that the history would indicate that 
the appellant's current disability existed prior to his 
service.  He was on active duty training for the Army 
National Guard only approximately three months.  There was 
no history of injury while he was in the service and the 
ulnar palsy as stated above did not begin until somewhere 
around 1998 and was a result of the original injury from 
prior to entering the service and was not a result of any 
aggravation that occurred in service.  There was no 
evidence that the appellant's service aggravated his 
current disability and his present symptoms were what 
would be naturally expected to occur as a result of the 
natural progression of the disability, i.e. the ulnar 
palsy usually did not occur until years after the original 
injury.  The appellant merely complained of pain in the 
right elbow while in the service, these symptoms were 
transitory and temporary.

With the above-cited facts for consideration, the Board 
will not reopen the claim.  

When read together with the appellant's contentions on 
appeal, the Board concludes that the new evidence 
submitted or associated with the record since the March 
1998 RO decision is not so significant that it must be 
considered in order to fairly decide the merits of this 
claim.  Although the medical evidence cited is "new" in 
the sense that it was not of record at the time of the 
prior denial of this claim, it would have to be probative, 
but the evidence does not provide a medical link showing 
that the current right elbow disability, including 
peripheral neuropathy, years after service shows 
aggravation of a preexisting right elbow disability in 
service.  As such, it is not new and material within the 
meaning of the applicable law.

Additionally, the Board finds that the appellant's 
contention statements essentially reiterate his previously 
considered contentions with respect to the claimed 
disability, and as such are not considered to be new.  See 
Reid v. Derwinski, 2 Vet. App. 312 (1992).  To the extent 
that the appellant contends that he has a disability that 
was either incurred in or aggravated during service, such 
statements, being in effect lay speculation on medical 
issues involving the presence or etiology of a disability, 
are not probative to this claim and, therefore, are deemed 
to be not material.  See Pollard v. Brown, 6 Vet. App. 11 
(1993) (pursuant to Espiritu v. Derwinski, 2 Vet. App. 492 
(1992), lay testimony attempting to diagnose frostbite or 
arthritis in service held to not be competent evidence for 
such purpose, and thus not material); see also, Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108).

Accordingly, the Board concludes that the appellant has 
not submitted evidence which is new and material such as 
to form the basis to reopen and review the previously 
denied claim seeking entitlement to service connection for 
a right elbow disability.


ORDER

As new and material evidence has not been presented to 
reopen a claim for service connection for a right elbow 
disability, the claim is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

